DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SABRINA VILLALOBOS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-282

                              [June 3, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Melinda K. Brown, Judge; L.T. Case Nos. 17-
006127MM10A and 18-03AC10A.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-
Orosa, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.